DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the interconnection die is in contact the insulating encapsulant, the first die in in contact with the first and second encapsulant” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU (US 2021/0280522.)
Regarding claims 1, 11, and 16, in fig. 1H, for example, Liu discloses a structure, or package, 1 (para [0018]) comprising:
a first die 51 comprising a first bonding structure, or bump, 223 (para [0023]), the first bonding structure comprising a first dielectric layer, not numbered, and first conductive pads embedded in the first dielectric layer (see fig. 2 for detail since the elements are not clearly numbered);
a second die, also, 51, comprising a second bonding structure, the second bonding structure comprising a second dielectric layer and second conductive pads embedded in the second dielectric layer (see fig. 2 for detail since the elements are not clearly numbered);
a first insulating encapsulant, or molding compound, 52 (para [0026]), laterally encapsulating the first die and the second die;
an interconnection die 22 (para [0023]) comprising a third bonding structure, the third bonding structure comprising a third dielectric layer and third conductive pads embedded in the third dielectric layer (see also fig. 2 for detail since the elements are not clearly numbered); and
a second insulating encapsulant 30 (para [0024]), laterally encapsulating the interconnection die;
wherein the third bonding structure is in contact with the first bonding structure and the second bonding structure.
Furthermore, regarding claim 11, Liu further discloses the pitch of the regions. Fig. 1H.
Regarding claim 2, wherein a first portion of the third conductive pads are in contact with the first conductive pads, and a second portion of the third conductive pads are in contact with the second conductive pads, and the third dielectric layer is in contact with the first dielectric layer and the second dielectric layer. Fig. 1H.
Regarding claim 6, wherein a thickness of the first insulating encapsulant is substantially equal to a height of the first die. Fig. 1H.
Regarding claim 7, wherein a first surface of the first bonding structure in contact with the third bonding structure, a second surface of the second bonding structure in contact with the third bonding structure, and a top surface of the first insulating encapsulant facing the interconnection die are substantially coplanar. Fig. 1H.
Regarding claim 8, wherein a shortest distance between the first die and the interconnection die is zero, and a shortest distance between the second die and the interconnection die is zero. Fig 1H.
Regarding claim 9, Liu further comprising a redistribution circuit layer 40 disposed over the first die, the second die, and the interconnection die, wherein the first die is electrically coupled to the redistribution circuit layer. Figs. 1G-H.
Regarding claim 10, Liu further comprising a through via (where the element 23 is formed in) penetrating through the second insulating encapsulant, wherein the through via is in contact with the first bonding structure. Fig. 1H.
Regarding claim 12, wherein a shortest distance between the first periphery region and the second die is shorter than a shortest distance between the first central region and the second die. Fig. 1H.
Regarding claim 13, wherein a shortest distance between the second periphery region and the first die is shorter than a shortest distance between the second central region and the first die. Fig. 1H.
Regarding claim 14, Liu further discloses wherein a minimum size of the first conductive pads in the first periphery region is smaller than a minimum size of the first conductive pads in the first central region, and a minimum size of the second conductive pads in the second periphery region is smaller than a minimum size of the second conductive pads in the second central region. Figs. 1G-H.
Regarding claim 15,Liu further comprising an insulating encapsulant 30 and a through via penetrating through the insulating encapsulant, wherein the through via is in contact with the first conductive pads in the first periphery region. Fig. 1H.
Regarding claim 17, Liu further comprising providing the first die and the second die over a substrate, or carrier, 10 (para [0028].)
Regarding claim 18, Liu further comprising:
laterally encapsulating the first die and the second die with a first encapsulating material; and
Regarding claim 20, Liu further comprising:
forming a through via (at element 23) on the first bonding structure; and
laterally encapsulating the interconnection die and the through via with a second encapsulating material.
partially removing the first encapsulating material to reveal the first bonding structure and the second bonding structure. See figs. 1C-1D.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1above, and further in view of Haba (US 2022/0077063.)
Regarding claims 3-5, Liu discloses all of the claimed limitations as mentioned above, except clearly shows wherein the interconnection die is in contact with the first insulating encapsulant and the second insulating encapsulant and wherein the first die is in contact with the first insulating encapsulant and the second insulating encapsulant, and wherein the first insulating encapsulant is in contact with the second insulating encapsulant.
Haha, in fig. 1B, discloses an analogous package including first die and second die 12a-1b, for example, and a connection element 66b, Haba also discloses the contacts between the dies and the insulation layer 10/18 in order to reduce the size of the package as a whole. This is common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to arrange the elements as taught in order to take the advantage.
Regarding claim 19, Haba further teaches wherein the encapsulating material or non-conductive material may be comprising oxide (para [0031].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814